 

EXHIBIT 10.14
 
 
FEDERAL HOME LOAN BANK OF SAN FRANCISCO
DEFERRED COMPENSATION PLAN
 
(Successor Plan to the Original Federal Home Loan Bank of San Francisco
Deferred Compensation Plan)
 
 
 
Amended and Restated Effective January 1, 2009
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
INTRODUCTION
 
1
 
 
 
ARTICLE 1. DEFINITIONS
 
2
 
1.01
Act
 
2
 
1.02
Administrator
 
2
 
1.03
Adoption Agreement
 
2
 
1.04
Beneficiary
 
2
 
1.05
Benefit Account
 
2
 
1.06
Board
 
2
 
1.07
Cash Balance Plan
 
2
 
1.08
Change in Control
 
2
 
1.09
Code
 
3
 
1.10
Company
 
3
 
1.11
Company Contributions
 
3
 
1.12
Company Supplemental Cash Balance Benefit
 
3
 
1.13
Compensation
 
3
 
1.14
Deferral Period
 
3
 
1.15
Disability or Disabled
 
3
 
1.16
Early Retirement Age
 
4
 
1.17
Early Retirement Date
 
4
 
1.18
Executive Employees
 
4
 
1.19
Normal Retirement Age
 
4
 
1.20
Participant
 
4
 
1.21
Performance-Based Compensation
 
4
 
1.22
Plan
 
5
 
1.23
Plan Year
 
5
 
1.24
Retirement
 
5
 
1.25
Retirement Committee
 
5
 
1.26
Savings Plan
 
5
 
1.27
Stated Deferral
 
5
 
1.28
Termination of Employment
 
5
 
1.29
Unforeseeable Emergency
 
6
 
 
 
 
 
ARTICLE 2. ELIGIBILITY AND PARTICIPATION
 
8
 
2.01
Enrollment Procedures
 
8
 
2.02
Enrollment Time Period for Newly Eligible Executive Employee
 
8
 
2.03
Annual Enrollment Period for each Plan Year
 
8
 
2.04
Failure of Eligibility
 
8
 
 
 
 
 
ARTICLE 3. PARTICIPANT COMPENSATION DEFERRAL
 
9
 
3.01
Procedure for Deferral
 
9
 
3.02
Performance-Based Compensation
 
9
 
3.03
Election Choices
 
9


 
i

--------------------------------------------------------------------------------

 

 
3.04
Election to Defer Irrevocable; Exception
 
9
 
 
 
 
 
ARTICLE 4. COMPANY SUPPLEMENTAL CASH BALANCE BENEFITS AND COMPANY CONTRIBUTIONS
 
10
 
4.01
Company Supplemental Cash Balance Benefits
 
10
 
4.02
Company Contributions
 
10
 
4.03
Life Insurance and Annuity
 
10
 
4.04
Company Supplemental Cash Balance Benefit Statement
 
11
 
 
 
 
 
ARTICLE 5. PARTICIPANT BENEFIT ACCOUNT AND VESTING
 
12
 
5.01
Benefit Account
 
12
 
5.02
Statement of Account
 
12
 
5.03
Vesting of Benefit Account
 
12
 
 
 
 
 
ARTICLE 6. PAYMENT OF BENEFITS
 
13
 
6.01
Payment of Company Supplemental Cash Balance Benefits
 
13
 
6.02
Payment of Stated Deferrals and Company Contributions Related Thereto
 
13
 
6.03
Timing of Payments and Installment Payments
 
14
 
6.04
Modifications
 
14
 
6.05
Special Election for Company Supplemental Cash Balance Benefits
 
14
 
6.06
Special Election for Stated Deferrals and Company Contributions Related Thereto
 
15
 
6.07
Benefits upon Termination of Employment
 
15
 
6.08
Benefits Upon Death from Benefit Account
 
15
 
6.09
Benefits Upon Death for Company Supplemental Cash Balance Benefit
 
15
 
6.10
Company Supplemental Cash Balance Benefit and Reemployment
 
16
 
6.11
Unforeseeable Emergency
 
16
 
6.12
Prohibition on Acceleration
 
16
 
6.13
Permissible Payment Delays
 
17
 
6.14
Company Obligations and Source of Payments
 
17
 
 
 
 
 
ARTICLE 7. ADMINISTRATION OF THE PLAN
 
18
 
7.01
Retirement Committee
 
18
 
7.02
Advisors to the Retirement Committee; Reports to the Board of Directors
 
18
 
7.03
Membership of the Retirement Committee
 
18
 
7.04
Retirement Committee Procedures
 
19
 
7.05
Expenses of the Retirement Committee
 
19
 
7.06
Claims for Benefits
 
19
 
 
 
 
 
ARTICLE 8. MISCELLANEOUS
 
20
 
8.01
Employment Not Guaranteed by Plan
 
20
 
8.02
Amendment and Termination
 
20
 
8.03
Change in Control
 
20
 
8.04
Dissolution or Bankruptcy
 
21
 
8.05
Assignment of Benefits
 
21
 
8.06
Facility of Payment
 
21
 
8.07
Disposition of Unclaimed Payments
 
22
 
8.08
Taxes
 
22


 
ii

--------------------------------------------------------------------------------

 

 
8.09
Independence of Benefits
 
22
 
8.10
Governing Law
 
22
 
8.11
Form of Communication
 
22
 
8.12
Severability
 
23
 
8.13
Binding Agreement
 
23
 
8.14
Gender; Singular and Plural
 
23
 
8.15
Captions
 
23
 
8.16
Responsibility and Indemnification of Retirement Committee Members
 
23

 
 

 
iii

--------------------------------------------------------------------------------

 

FEDERAL HOME LOAN BANK OF SAN FRANCISCO
DEFERRED COMPENSATION PLAN
 
(Successor Plan to the Original Federal Home Loan Bank of San Francisco
Deferred Compensation Plan)
 
Amended and Restated Effective January 1, 2009
INTRODUCTION
Federal Home Loan Bank of San Francisco, incorporated under the laws of the
United States, first established this Federal Home Loan Bank of San Francisco
Deferred Compensation Plan, effective as of the first day of January 2005, to
provide payments to certain of its key management employees and directors with
benefits upon retirement, death, Disability, Termination of Employment, or upon
other permitted reasons or dates, for the purpose of promoting in its key
management employees and directors the strongest interest in the successful
operation of the Company and to induce such persons to remain in the employ of
the Company. This Plan has been amended and restated, effective January 1, 2009.
Between January 1, 2005 and December 31, 2008, the Plan operated in good faith
compliance with the guidance issued under Section 409A of the Code.
The Plan is the successor plan to the Original Federal Home Loan Bank of San
Francisco Deferred Compensation Plan (the “Prior Plan”). Effective December 31,
2004, the Prior Plan was frozen and no new benefits shall be earned or vest
under it; provided, however, that any benefits earned and vested under the Prior
Plan before January 1, 2005 shall continue to be governed by the terms and
conditions of the Prior Plan as in effect on December 31, 2004. Any benefits
earned and vested under the Prior Plan after December 31, 2004 are deemed to
have been earned and vested under this Plan, as it may be amended from time to
time.
This Plan is intended to meet the requirements of Code Section 409A and the
Treasury Regulations issued thereunder.

 
1

--------------------------------------------------------------------------------

 

ARTICLE 1. DEFINITIONS
1.01Act means the American Jobs Creation Act of 2004, as amended.
1.02Administrator means the Retirement Committee or such other person, company
or entity as may be designated from time to time by the Retirement Committee
except as otherwise provided herein.
1.03Adoption Agreement shall mean a written agreement between a Participant and
the Company, whereby a Participant agrees to defer a portion of his Compensation
pursuant to the provisions of the Plan, and the Company agrees to make benefits
payments in accordance with the provisions of the Plan. The Adoption Agreement
may include and incorporate a salary reduction or fee deferral request signed by
the Participant.
1.04Beneficiary shall mean any person, persons or entities designated by a
Participant to receive benefits hereunder upon the death of such Participant.
Each Participant shall file with the Company a designation of Beneficiary and
contingent Beneficiary to whom the Participant's interest under the Plan shall
be paid in the event of the Participant's death. The initial designation of
Beneficiary shall be made in the Participant's Adoption Agreement. Such
designation may be changed by the Participant at any time and without the
consent of any previously designated Beneficiary. A Beneficiary designation will
not become effective unless it is made on the form designated by the Company and
it is received by the Company prior to the Participant's death. In the absence
of any effective Beneficiary designation as to any portion of a Participant's
interest under the Plan, such amount shall be paid to the Participant's
surviving spouse, or if there is none, to the Participant's surviving children
and issue of deceased children by right of representation, or if there be none,
the Participant's surviving parents and if none, according to the laws of
descent and distribution of the State of California.
1.05Benefit Account shall mean the account(s) maintained on the books of the
Company for each Participant pursuant to Section 5.01 hereof.
1.06Board means the Board of Directors of the Company, as constituted from time
to time.
1.07Cash Balance Plan shall mean the Federal Home Loan Bank of San Francisco
Cash Balance Plan, a qualified pension plan and tax-exempt trust under Sections
401(a) and 501(a) of the Code.
1.08Change in Control means a transaction described in 12 United States Code
Section 1446(26), so long as that transaction also qualifies as a change in
ownership or effective control or a change in ownership of a substantial portion
of assets under Code Section 409A and the regulations promulgated thereunder.

 
2

--------------------------------------------------------------------------------

 

1.09Code means the Internal Revenue Code of 1986, as amended.
1.10Company means the Federal Home Loan Bank of San Francisco.
1.11Company Contributions shall mean the contributions made by the Company
pursuant to Section 4.02.
1.12Company Supplemental Cash Balance Benefit shall mean the benefit described
in and payable pursuant to Section 4.01.
1.13Compensation shall mean the base salary and other wages, bonuses,
commissions, overtime pay, shift premiums, vacation accruals, and other taxable
remuneration payable by the Company to an Executive Employee for services
rendered to the Company, including fees paid to directors of the Company, for
the Plan Year or other period taken into account in making the determination.
Compensation shall not include employee expense reimbursements and allowances,
and contributions made by the Company under the Plan, moving expenses, fringe
benefits, payments made by the Company for group insurance, hospitalization,
disability and like benefits, or contributions made by the Company under or
distribution from any other employee benefits plan the Company maintains.
Notwithstanding the foregoing, for purposes of Participant Stated Deferrals
under Article 3, Compensation shall include long-term incentive payments;
provided, however, that for purposes of Company Supplemental Cash Balance
Benefits and Company Contributions under Article 4, Compensation shall not
include long-term incentive payments. Any deferred compensation payments under
this Plan as well as any amounts deferred shall not be deemed salary or other
remuneration to the Participant eligible for computation of benefits to which he
may be entitled under the Cash Balance Plan, the Savings Plan, the Financial
Institutions Retirement Fund (as adopted by the Company), the Financial
Institutions Thrift Plan (as adopted by the Company) or the Federal Home Loan
Bank of San Francisco Benefit Equalization Plan, or any other qualified or
nonqualified retirement plan of the Company (except for the Supplemental
Executive Retirement Plan) for the benefit of its employees.
1.14Deferral Period shall mean the period of time during which Compensation is
being deferred pursuant to the Participant's Adoption Agreement and Article 3 of
the Plan.
1.15Disability or Disabled means that a Participant:
(i)is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a

 
3

--------------------------------------------------------------------------------

 

continuous period of not less than 12 months; or
(ii)is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under any accident and health
plan covering employees of the Participant's employer. The determination of the
existence of a Disability shall be made by the Company in accordance with Code
Section 409A.
1.16Early Retirement Age shall mean age 45.
1.17Early Retirement Date shall mean the first day of the month coincident with
or next following the date a Participant attains Early Retirement Age.
1.18Executive Employees shall mean (i) all officers of the Company, including
corporate and functional officers, (ii) all members of the Board of Directors of
the Company and (iii) any other individual who is designated as an Executive
Employee by the Retirement Committee or the Board of Directors of the Company in
its sole discretion. A person designated as an Executive Employee shall remain
so until such designation is revoked by the Board of Directors of the Company or
the Retirement Committee, in its sole discretion.
1.19Normal Retirement Age shall mean age 65.
1.20Participant shall mean an Executive Employee of the Company who has
completed an Adoption Agreement and satisfied any and all other requirements set
forth in the Plan.
1.21Performance-Based Compensation means Compensation based on services
performed over a period of not less than twelve months and which meets the
following requirements: (i) the payments of Compensation or the amount of the
Compensation is contingent upon satisfaction of pre-established organizational
or individual performance criteria; and (ii) the performance criteria are not
substantially certain to be met at the time the Executive Employee elects to
defer compensation in accordance with Section 3. Organizational or individual
performance criteria are considered pre-established if established in writing
not later than ninety (90) days after the commencement of the period of service
to which the criteria relates, provided that the outcome is substantially
uncertain at the time the criteria are established. Performance criteria may be
subjective but such criteria must be bona fide and relate to the performance of
the Participant, a group of employees that includes the Participant or a
business unit (which may include the Company) for which the Participant provides
services. The determination

 
4

--------------------------------------------------------------------------------

 

whether any subjective performance criteria have been satisfied shall not be
made by the Participant, by a family member of the Participant or any spouse of
any family member of the Participant or any person who is under effective
control, or whose Compensation is under the effective control, of the
Participant or of any family member of the Participant. Performance-Based
Compensation does not include any amount or portion of any amount that will be
paid regardless of performance or which is based on a level of performance that
is substantially certain to be met at the time the criteria is established.
1.22Plan shall mean the Deferred Compensation Plan, Federal Home Loan Bank of
San Francisco, as amended and restated effective January 1, 2009.
1.23Plan Year shall mean the twelve-month period on which the plan records are
kept, which shall begin on January 1 of one year and end on December 31 of the
same year.
1.24Retirement shall mean an Executive Employee's Termination of Employment
after reaching Early or Normal Retirement Age, or, in the case of a director,
the termination of his membership on the Board, irrespective of age. “Normal
Retirement” shall mean Retirement at or after Normal Retirement Age and “Early
Retirement” shall mean Retirement at or after Early Retirement Age but before
Normal Retirement Age. (The terms “Normal Retirement” and “Early Retirement” are
not relevant to individuals who qualify as an Executive Employee solely because
of their status as a member of the Board of Directors of the Company.)
1.25Retirement Committee shall mean the committee appointed pursuant to Article
7 of the Plan.
1.26Savings Plan means the Federal Home Loan Bank of San Francisco Savings Plan,
a qualified defined contribution plan and tax-exempt trust under sections 401(a)
and 501(a) of the Code.
1.27Stated Deferral shall mean the amount of Compensation the Participant agrees
to defer in the Adoption Agreement.
1.28Termination of Employment shall mean the Executive Employee's ceasing to be
employed in any capacity by the Company, and in the case of a director, ceasing
to be a member of the Company's Board of Directors, as applicable, for any
reason whatsoever, voluntary or involuntary, including by reason of death.
Whether a Termination of Employment has occurred is based on whether the facts
and circumstances indicate that the Executive Employee and the Company
reasonably anticipated that no further services would be performed after a
certain date. A Termination of Employment will not be deemed to have occurred if
an Executive

 
5

--------------------------------------------------------------------------------

 

Employee continues to provide services to the Company as an employee,
independent contractor or otherwise, and if the Executive Employee is providing
such services at an annual rate that is fifty percent or more of the services
rendered, on average, during the immediate preceding 36 months of employment
with the Company (or if less, such lesser period); provided, however, that a
Termination of Employment will be deemed to have occurred if an Executive
Employee's service with the Company is reduced to an annual rate that is less
than twenty percent of the services rendered, on average, during the immediately
preceding 36 months of employment with the Company (or if less, such lesser
period).
In addition to the foregoing, the employment of an Executive Employee shall not
be deemed to be terminated while the Executive Employee is on military leave,
sick leave or other bona fide leave of absence if the period of such leave does
not exceed six months, or if longer, so long as the Executive Employee's right
to reemployment with the Company is provided by either statute or contract. If
the period of leave exceeds six months and the Executive Employee's right to
reemployment is not provided by either statute or contract, then the employee is
deemed to have a Termination of Employment on the first day immediately
following such six-month period.
For the purposes of this Section 1.28 only, the term Company includes Federal
Home Loan Bank of San Francisco and its entire controlled group within the
meaning of Code Section 414(b) and 414(c), using the 80% standard instead of the
50% standard outlined in Treasury Regulations interpreting Code Section 409A.
1.29Unforeseeable Emergency means a severe financial hardship to the Participant
resulting from:
(i)An illness or accident of the Participant, the Participant's spouse, the
Participant's Beneficiary or the Participant's dependent (as defined in Section
152 of the Code, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B) of
the Code);
(ii)Loss of the Participant's property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance);
or
(iii)Other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.
A hardship shall not constitute an Unforeseeable Emergency under the Plan to the
extent that it is, or may be, relieved by:
(i)Reimbursement or compensation, by insurance or otherwise; or

 
6

--------------------------------------------------------------------------------

 

(ii)Liquidation of the Participant's assets to the extent that the liquidation
of such assets would not itself cause severe financial hardship; or
(iii)Cessation of deferrals under the Plan.

 
7

--------------------------------------------------------------------------------

 

ARTICLE 2. ELIGIBILITY AND PARTICIPATION
2.01Enrollment Procedures Executive Employees may enroll in the Plan by: (1)
entering into an Adoption Agreement with the Company, which shall specify the
amount of deferral, the timing of the distributions, the form of the
distributions, and type of benefit under this Plan that will be provided for
such Executive Employee, and (2) completing such other forms and furnishing such
other information as the Company may reasonably require. Each newly eligible
Executive Employee shall be notified by the Administrator, in writing, of his
eligibility to participate in the Plan prior to the end of his enrollment period
(as described below).
2.02Enrollment Time Period for Newly Eligible Executive Employee To participate
in the Plan during the Plan Year in which an Executive Employee first qualifies
as such, he must execute the Adoption Agreement within 30 days after he first
becomes an Executive Employee and the Adoption Agreement must become irrevocable
(except in the event of an Unforeseeable Emergency) at the end of that 30-day
period.
2.03Annual Enrollment Period for each Plan Year Except as provided above in
Section 2.02, in order for an Executive Employee to participate in the
Compensation deferral portion of the Plan each Plan Year, he must execute an
Adoption Agreement (or such other documents required by the Company) that
becomes irrevocable (except in the event of an Unforeseeable Emergency) no later
than the December 31 preceding the January 1 of the Plan Year in which the
Adoption Agreement (or such other documents required by the Company) is to be
effective. To defer Performance-Based Compensation, the Executive Employee must
execute a Stated Deferral election on the form prescribed by the Company and
within the time period described in Section 3.02.
2.04Failure of Eligibility A Participant shall cease to be a Participant at
Termination of Employment or, if earlier, when the Participant ceases to qualify
as an Executive Employee (unless the Participant qualifies for the payment of
benefits set forth in Article 6). A person who ceases to be a Participant during
a Plan Year will have no further right to defer Compensation during the Deferral
Period.
 

 
8

--------------------------------------------------------------------------------

 

ARTICLE 3. PARTICIPANT COMPENSATION DEFERRAL
3.01Procedure for Deferral The Executive Employee may make an initial election
to defer a portion of his Compensation earned and payable on or after the date
of such election and before the commencement of the pay period in which the
election becomes effective by executing the Adoption Agreement during the time
period described in Sections 2.02 or 2.03, as applicable. For any deferral of
Compensation, the Adoption Agreement must apply only to Compensation earned
after the date the election is irrevocable. The amount deferred shall be
subtracted from the Compensation otherwise payable to the Participant during the
year of deferral. Unless otherwise permitted by the Company under Section 3.04
of the Plan, the deferral specified in the Adoption Agreement shall be credited
under this Plan, and the Participant's Compensation shall be correspondingly
reduced.
3.02Performance-Based Compensation Any election made by an Executive Employee to
defer Performance-Based Compensation must be submitted to the Administrator: (1)
in accordance with Sections 2.02 and 2.03 and (2) no later than six months prior
to the end of the period in which the services which give rise to the payment of
Performance-Based Compensation are performed and in accordance with the Act.
3.03Election Choices At the time that a Participant elects to defer a portion of
his Compensation, the Participant shall select on a form prescribed by the
Company one or more mutual funds or other investment choices from a list
provided to the Participant by the Company. The value of the selected
investments shall determine the value of the Participant's Benefit Account as of
any given date. The Participant may change his selected investments
prospectively at such times and with such frequency as the Company shall
prescribe.
3.04Election to Defer Irrevocable; Exception Except as otherwise provided
herein, a Participant's election to defer Compensation shall be irrevocable
except for prospective changes allowed prior to each January 1. The
Administrator, in its sole discretion, upon demonstration by the Participant of
Unforeseeable Emergency, will suspend the Participant's election to defer
Compensation. Such suspension shall continue through the end of the Plan Year in
which the Participant applies for, and receives, a distribution due to an
Unforeseeable Emergency and the Participant must submit a new Adoption Agreement
and satisfy any other requirements prescribed by the Company, in its sole
discretion, in order to participate again in the Plan.

 
9

--------------------------------------------------------------------------------

 

ARTICLE 4. COMPANY SUPPLEMENTAL CASH BALANCE BENEFITS
AND COMPANY CONTRIBUTIONS
4.01Company Supplemental Cash Balance Benefits The Company shall provide to each
Participant a Company Supplemental Cash Balance Benefit in an amount equal to
the additional benefit, if any, that would have been payable under the Cash
Balance Plan and the Federal Home Loan Bank of San Francisco Benefit
Equalization Plan (if any) if the Participant had not reduced his Compensation
for that Plan Year by the Stated Deferrals. This amount shall be decreased by
the applicable amount that is payable to the Participant, if any, under Article
4 of the Prior Plan (i.e., the Prior Plan provision regarding the Company
Supplemental Pension Benefit under the Cash Balance Plan or the Financial
Institutions Retirement Fund) (the “Prior Plan Benefit”). The Prior Plan Benefit
shall be calculated in accordance with Treasury Regulation Section
1.409A-6(a)(3). The Prior Plan Benefit cannot be calculated in any manner other
than the manner set forth in Treasury Regulation Section 1.409A-6(a)(3). A
Participant's Company Supplemental Cash Balance Benefit will vest within the
same time periods as a Participant's benefits vest under the Cash Balance Plan.
4.02Company Contributions For each Plan Year, the Company shall credit to each
Participant's Benefit Account an amount equal to the additional matching
contribution the Company would have contributed to the Savings Plan on behalf of
the Participant if the Participant had not reduced his Compensation for that
Plan Year by the Stated Deferrals. Notwithstanding the foregoing, no amount
shall be credited to a Participant's Account unless consistent with the
limitations in Treasury Regulation Section 1.409A-2(a)(9); specifically, any
Participant action or in action with respect to any deferrals or contributions
under the Savings Plan: (a) shall not result in any given Plan Year in an
increase in the amounts deferred for such Participant under all nonqualified
deferred compensation plans of the Company in excess of the limitations in Code
Section 402(g)(1)(A), (B) or (C) in the Plan Year of such Participant's action
or inaction under the Savings Plan and (b) shall not result in any Plan Year in
an increase in any matching or contingent Company contributions exceeding 100%
of the matching or contingent amounts that would be provided under the Savings
Plan absent any Code limitations.
4.03Life Insurance and Annuity The Company in its sole discretion may apply for
and procure as owner and for its own benefit, insurance and annuities on the
life of a Participant in such amounts and in such forms as the Company may
choose. The Participant shall have no interest whatsoever in any such policy or
policies, but

 
10

--------------------------------------------------------------------------------

 

at the request of the Company shall submit to medical examinations and shall
accurately and truthfully supply such information and execute such documents as
may be required by the insurance company or companies to whom the Company has
applied for insurance. Any insurance policy and annuity acquired by or held by
the Company in connection with the liabilities assumed by it pursuant to the
Plan shall not be deemed to be held under any trust for the benefit of the
Participant, the Participant's beneficiary or estate, or to be security for the
performance of the obligations of the Company but shall be and remain, a
general, unpledged and unrestricted asset of the Company.
4.04Company Supplemental Cash Balance Benefit Statement Periodically, the
Company may provide to each Participant a statement in such form as the Company
deems desirable setting forth the Participant's Company Supplemental Cash
Balance Benefit.

 
11

--------------------------------------------------------------------------------

 

ARTICLE 5. PARTICIPANT BENEFIT ACCOUNT AND VESTING
5.01Benefit Account
(a)The Company shall establish a Benefit Account on its books for each
Participant. A Participant's Benefit Account shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to the
Participant pursuant to this Plan attributable to the Participant's Stated
Deferrals and the Company Contributions related thereto. A Participant's Benefit
Account shall not constitute or be treated as a trust fund of any kind for the
benefit of the Participant, the Participant's Beneficiary or estate, or to be
security for the performance of obligations of the Company but shall be and
remain a general, unpledged and unrestricted asset of the Company. All benefits
payable under this Plan shall be paid as they become due and payable by the
Company out of its general assets. The Company Contributions related to Stated
Deferrals will be credited as of the date when a matching contribution otherwise
would have been allocated to the Participant's account under the Savings Plan.
(b)Each Benefit Account shall be revalued daily to be credited or debited with
investment earnings, gains and losses based upon the performance of the
investment funds selected by the Participant from time to time pursuant to
Section 3.03.
(c)Each Benefit Account shall be debited as of the date of distribution by the
amount of any distribution made from such Benefit Account.
5.02Statement of Account The Company may provide to each Participant a quarterly
statement in such form as the Company deems desirable setting forth the balance
in the Participant's Benefit Account.
5.03Vesting of Benefit Account All amounts credited to a Participant's Benefit
Account shall be one hundred percent (100%) vested at all times.

 
12

--------------------------------------------------------------------------------

 

ARTICLE 6. PAYMENTS OF BENEFITS
6.01Payment of Company Supplemental Cash Balance Benefits The Company
Supplemental Cash Balance Benefits payable pursuant to Section 4.01 shall be
payable in one of the forms allowed under the Cash Balance Plan (i.e., single
lump sum, life annuity, or contingent 50% annuitant annuity) and upon
Termination of Employment, a set time period after Termination of Employment,
including upon becoming Disabled, a set age after Termination of Employment or
death. In the event the Participant is still employed at the time he first
becomes Disabled, his payment shall commence once there has been a Termination
of Employment. In the event the Participant elects a specified age as the time
of payment but there has not been a Termination of Employment as of that date,
his payment shall commence once there has been a Termination of Employment. At
the time of enrollment in the Plan, the Participant must elect the form of
payment and the time of payment of Company Supplemental Cash Balance Benefit. If
no election is made, the benefit will be payable in the form of a lump sum
benefit at Termination of Employment. Notwithstanding Section 6.09, if the
Participant elects to have the Company Supplemental Cash Balance Benefit payable
at death, the Participant may specify the form of the distribution to be paid to
his Beneficiary which may only be in a form available under the Cash Balance
Plan and shall commence or be paid on the first day of the seventh whole month
following the Participant's death. The Beneficiary may not change the form or
time of the payment elected by the Participant. Notwithstanding the foregoing,
distributions of the Company Supplemental Cash Balance Benefit shall commence no
later than the April 1 following the end of the calendar year in which a
Participant reaches age 70½, or, if later, upon the Participant's Termination of
Employment. Accordingly, if a Participant elects death as the time of payment
and the Participant survives the later of: (1) April 1 following the end of the
calendar year in which the Participant attains age 70 ½, or (2) April 1
following the end of the calendar year in which the Participant has a
Termination of Employment, the Participant's benefit shall be paid upon the
later of those two events in the form of a lump sum benefit, unless the
Participant timely elects a different form of benefit. The amount of the benefit
shall be determined by the Plan's actuary utilizing the same actuarial factors
and assumptions then used by the Cash Balance Plan.
6.02Payment of Stated Deferrals and Company Contributions Related Thereto The
portion of a Participant's Benefit Account attributable to the Stated Deferrals
and Company Contributions related thereto shall be paid at the time or times
specified in the Participant's Stated Deferral election, except as provided
below or in

 
13

--------------------------------------------------------------------------------

 

Sections 6.07 or 6.08. Such election may provide for distribution in from one to
ten annual installments commencing at Retirement, Disability, Termination of
Employment, or on a specific date (including a date that occurs while the
Participant is actively employed by the Company). A Participant may elect up to
five different payout schedules. If no election is made, the benefit will be
payable in the form of a lump sum benefit at Termination of Employment.
6.03Timing of Payments and Installment Payments A distribution of a benefit
attributable to the Stated Deferrals and Company Contributions related thereto
is available no sooner than one year after the close of the Deferral Period. All
payments made under the Plan shall be made within 90 days after the date elected
by the Participant (or within 90 days after the date determined under the Plan,
if no timely election is made by the Participant). The Company, in its sole
discretion, determines when during such 90-day period benefit payments will be
made or commence. If the Participant elected installment payments, after the
first installment payment future installments shall be paid each year at
approximately the same time of year as the first installment payment. For
purposes of the Plan, installment payments shall be treated as a single
distribution under Section 409A of the Code. Benefit Accounts subject to
installment payouts shall continue to be adjusted for gains and losses in the
same manner as active Benefit Accounts.
6.04Modifications A Participant may modify his election made under Section 6.01
or Section 6.02 so long as: (a) the election will not take effect until at least
twelve (12) months from the date on which the election is made, (b) if the
election is to delay the start of payments on account of Separation from Service
or at a specified time, the payment must be deferred for a period of at least
five (5) years from the date such payment would otherwise have been made, and
(3) if the election is related to a payment to be made at a specified time or
pursuant to a fixed schedule, the election must be made at least twelve (12)
months prior to the date the first amount was scheduled for payment. Any
election made under this Section 6.04 may only be made on the form prescribed by
the Company.
6.05Special Election for Company Supplemental Cash Balance Benefits
Notwithstanding any other provision in the Plan to the contrary, during 2008 a
Participant may modify the form of distribution and the distribution date
elected (or deemed elected) under Section 6.01, provided that the election is
made not later than December 31, 2008. No election under this Section shall: (1)
change the payment date of any distribution otherwise

 
14

--------------------------------------------------------------------------------

 

scheduled to be paid in 2008 or cause a payment to be paid in 2008, or (2) be
permitted after December 31, 2008.
6.06Special Election for Stated Deferrals and Company Contributions Related
Thereto Notwithstanding any other provision in the Plan to the contrary, during
2008 a Participant may modify the form of distribution and the distribution date
elected under Section 6.02, provided that the election is made not later than
December 31, 2008. No election under this Section shall: (1) change the payment
date of any distribution otherwise scheduled to be paid in 2008 or cause a
payment to be paid in 2008, or (2) be permitted after December 31, 2008.
6.07Benefits upon Termination of Employment In the event of Termination of
Employment, whether voluntary or involuntary, prior to a Participant's Early or
Normal Retirement Age or death, the Participant shall receive a distribution of
the portion of the Participant's Benefit Account attributable to Stated
Deferrals and the Company Contributions related thereto as a lump sum payment
within 90 days following Termination of Employment. The Company, in its sole
discretion, determines when during such 90-day period benefit payments will be
made or commence.
6.08Benefits Upon Death from Benefit Account In the event of a Participant's
death prior to the distribution of his entire Benefit Account, the remaining
balance in the Participant's Benefit Account shall be distributed to the
Beneficiary or Beneficiaries of the Participant. The Beneficiary will receive
the payment in the form of a lump sum benefit, with the payment being made
eighteen months after the death of the Participant. In order to change the form
or the time of the payment, the Beneficiary must make an election within six
months after the Participant's death. If the Beneficiary fails to make a timely
election, the Beneficiary will receive the benefit in the form of a lump sum
payment at the end of the eighteen month period. The Beneficiary cannot elect to
receive payment of the benefit: (1) past the date that is the April 1 following
the end of the calendar year in which the Participant would have attained age 70
½ or (2) before the end of the eighteen month period.
6.09Benefits Upon Death for Company Supplemental Cash Balance Benefit In the
event a Participant dies prior to the distribution of his Company Supplemental
Cash Balance Benefit, if any, and the Participant did not elect death as the
time of payment of his Cash Supplemental Benefit, an automatic lump sum that is
the actuarial equivalent of the Participant's vested balance attributable to the
Participant's Company Supplemental Cash Balance Benefit shall be distributed to
the Beneficiary or Beneficiaries of the Participant. Payment of the lump sum
benefit shall be made eighteen months after the death of the Participant. In
order to change the form or the time of the

 
15

--------------------------------------------------------------------------------

 

payment, the Beneficiary must make an election within six months after the
Participant's death to receive the distribution in a form that is available
under the Cash Balance Plan. If the Beneficiary fails to make a timely election,
the Beneficiary will receive the benefit in the form of a lump sum payment at
the end of the eighteen month period. The Beneficiary cannot elect to receive:
(1) payment past the date that is the April 1 following the end of the calendar
year in which the Participant would have attained age 70 ½, (2) benefits in a
form not allowed under the Cash Balance Plan, or (3) benefits before the end of
the eighteen month period. If the Participant dies after his Company
Supplemental Cash Balance Benefit payments have commenced, the only death
benefit payable in respect of said Participant shall be the amount, if any,
payable under that form of benefit which the Participant has elected for the
payment of his Company Supplemental Cash Balance Benefit.
6.10Company Supplemental Cash Balance Benefit and Reemployment. If a Participant
experiences a Termination of Employment and once again becomes employed by the
Company and becomes a Participant under the Plan, the Company Supplemental Cash
Balance Benefit he or she earned prior to such Termination of Employment (a
Participant's “Previous Benefit”), if any, shall continue to be paid according
to the schedule elected by the Participant. Any Company Supplemental Cash
Balance Benefit accrued after the date that an employee again becomes a
Participant shall be reduced by an amount equal to the actuarial equivalence of
the Participant's Previous Benefit. For the purposes of this Section, actuarial
equivalence shall be determined by the Plan's actuary utilizing for that purpose
the same actuarial factors and assumptions then used by the Cash Balance Plan or
Financial Institutions Retirement Fund, as applicable. The benefit payment under
this Section 6.10 will be paid in the form of a lump sum benefit at Termination
of Employment.
6.11Unforeseeable Emergency The Administrator, in its sole discretion, upon
finding that the Participant has suffered an Unforeseeable Emergency, may
distribute to such Participant all or a portion of the balance in the
Participant's Benefit Account. Distributions because of an Unforeseeable
Emergency will be limited to the amount reasonably necessary to satisfy the
emergency need (which may include amounts necessary to pay any Federal, state,
or local income taxes or penalties reasonably anticipated to result from the
distribution).
6.12Prohibition on Acceleration Notwithstanding any other provision of the Plan
to the contrary, no distribution shall be made from the Plan that would
constitute an impermissible acceleration of payment as defined in Section
409A(a)(3) of the Code and the regulations promulgated thereunder.

 
16

--------------------------------------------------------------------------------

 

6.13Permissible Payment Delays The Administrator may delay any payment to a
Participant upon the Administrator's reasonable anticipation of one or more of
the following: (i) making such payment would jeopardize the Company's ability to
continue as a going concern and the payment is made to the Participant during
the first taxable year in which making the payment would not have such effect on
the Company; or (ii) making such payment would violate Federal securities laws
or other applicable law.
6.14Company Obligations and Source of Payments All benefits payable under this
Plan shall be paid as they become due and payable by the Company out of its
general assets. Nothing contained in this Plan shall be deemed to create a trust
of any kind for the benefit of the Participants or create any fiduciary
relationship between the Company or the Retirement Committee and the
Participants or their Beneficiaries. To the extent that any person acquires a
right to receive benefits under this Plan, such rights shall be no greater than
the right of any unsecured general creditor of the Company. Notwithstanding the
foregoing, the Company may, at its discretion, establish a bookkeeping reserve
or grantor trust (as such term is used in Sections 671 through 677 of the Code)
to reflect or to aid in meeting its obligations under the Plan with respect to
any Participant or prospective Participant or Beneficiary. No Participant or
Beneficiary shall have any right, title, or interest whatever in or to any
investments which the Company may make or any specific assets which the Company
may reserve to aid it in meeting its obligations under the Plan.

 
17

--------------------------------------------------------------------------------

 

ARTICLE 7. ADMINISTRATION OF THE PLAN
7.01Retirement Committee The Plan shall be administered by the Retirement
Committee, as appointed by the Board. Subject to those powers which the Board
has reserved as described in Article 7 below, the Retirement Committee has
general authority over, and responsibility for, the administration of the Plan.
The Retirement Committee shall have full power, authority and discretion to
interpret and construe the Plan, to make all determinations considered necessary
or advisable for the administration of the Plan and the calculation of the
amount of benefits payable thereunder, and to review claims for benefits under
the Plan. The Retirement Committee's interpretations and constructions of the
Plan and its decisions or actions thereunder shall be binding and conclusive on
all persons for all purposes.
7.02Advisors to the Retirement Committee; Reports to the Board of Directors If
the Retirement Committee deems it advisable, it shall arrange for the engagement
of an actuary, legal counsel and certified public accountants (who may be
counsel or accountants for the Company), and other consultants, and make use of
agents and clerical or other personnel, for purposes of the Plan. The Retirement
Committee may rely upon the written opinions of the actuary, counsel and
accountants, and upon any information supplied by the Cash Balance Plan, the
Benefit Equalization Plan or the Savings Plan; and delegate to any agent or to
any subcommittee or Retirement Committee member its authority to perform any act
hereunder, including without limitation those matters involving the exercise of
discretion; provided, however, that such delegation shall be subject to
revocation at any time at the discretion of the Retirement Committee. The
Retirement Committee shall report to the Board, or to a committee designated by
the Board, at such intervals as shall be specified by the Board or such
designated committee, with regard to the matters for which it is responsible
under the Plan.
7.03Membership of the Retirement Committee The Retirement Committee shall
consist of at least three individuals, each of whom shall be appointed by the
Board. The Board may remove any member of the Retirement Committee at any time
and for any reason with or without advance written notice. Vacancies in the
Retirement Committee arising by resignation, death, removal or otherwise shall
be filled by the Board. Any Retirement Committee member may resign by delivering
his written resignation to the Retirement Committee no later than 15 days before
the effective date of the resignation. No Retirement Committee member shall be
entitled to act on or decide any matters relating solely to such Retirement
Committee member as a Participant or any of his rights or

 
18

--------------------------------------------------------------------------------

 

benefits under the Plan. The Retirement Committee members shall not receive any
special compensation for serving in such capacity but shall be reimbursed for
any reasonable expenses actually incurred in connection therewith. No bond or
other security is required of the Retirement Committee or any member thereof in
any jurisdiction.
7.04Retirement Committee Procedures The Retirement Committee shall elect or
designate one of its own members as Chairman, establish its own procedures and
the time and place for its meetings and provide for the keeping of minutes of
all meetings. A majority of the members of the Retirement Committee shall
constitute a quorum for the transaction of business by the Retirement Committee.
Any action of the Retirement Committee may be taken upon the affirmative vote of
a majority of the members at a meeting or, at the direction of its Chairman,
without a meeting by mail or telephone, provided that all of the Retirement
Committee members are informed in writing of the matter to be voted upon. The
Retirement Committee may establish procedures pursuant to which a Retirement
Committee member may elect not to participate in a Retirement Committee
proceeding in which such member has an interest.
7.05Expenses of the Retirement Committee All expenses incurred by the Retirement
Committee in its administration of the Plan shall be paid by the Company.
7.06Claims for Benefits All claims for benefits under the Plan shall be
submitted in writing to the Retirement Committee. Written notice of the decision
on each claim shall be furnished with reasonable promptness to the Participant
or his Beneficiary (the “claimant”). The claimant may request a review by the
Retirement Committee of any decision denying the claim in whole or in part. Such
request shall be made in writing and filed with the Retirement Committee within
30 days of such denial. A request for review shall contain all additional
information which the claimant wishes the Retirement Committee to consider. The
Retirement Committee may hold any hearing or conduct any independent
investigation which it deems desirable to render its decision and the decision
on review shall be made as soon as feasible after the Retirement Committee's
receipt of the request for review. Written notice of the decision on review
shall be furnished to the claimant. For all purposes under the Plan, such
decisions on claims (where no review is requested) and decisions on review
(where review is requested) shall be final, binding, and conclusive on all
interested persons as to all matters relating to the Plan.

 
19

--------------------------------------------------------------------------------

 

ARTICLE 8. MISCELLANEOUS
8.01Employment Not Guaranteed by Plan Neither the Plan nor any action taken
under the Plan shall be construed as giving a Participant the right to be
retained as an Executive Employee or as an employee of the Company for any
period or abridging the Company's right to dismiss at pleasure any Participant
from its employ.
8.02Amendment and Termination The Board, at any time, may amend, suspend or
terminate the Plan in whole or in part without the consent of the Retirement
Committee, any Participant, Beneficiary, or other person, provided that no
amendment, suspension or termination shall retroactively impair or otherwise
adversely affect the rights of any Participant, Beneficiary, or other person to
benefits under the Plan which have accrued prior to the date of such action, as
determined by the Committee in its sole discretion.
The Retirement Committee may adopt any amendment or take any other action which
may be necessary or appropriate to facilitate the administration, management and
interpretation of the Plan or to conform the Plan thereto, provided that any
such amendment or action does not have a material effect on the then currently
estimated cost to the Company of maintaining the Plan.
Upon termination of the Plan, no further benefits shall accrue under the Plan to
any Participant. In the event of a termination of the Plan, the Company may
determine that the vested interests of the Participants will be distributed. If
such a determination is made, the Participants' vested interests will be
distributed within the period beginning twelve months after the date the Plan
was terminated and ending twenty-four months after the date the Plan was
terminated, or pursuant to Section 6 of the Plan, if earlier. Any liquidation
and termination of the Plan will not occur proximate to a downturn in the
financial health of the Company, as required by Code Section 409A. If the Plan
is terminated and distributions are made within the time period described above,
the Company shall: (1) terminate all arrangements for Participants that are
required to be aggregated with the Plan under Code Section 409A and (2) not
adopt a new plan for Participants that would be aggregated with the Plan under
Code Section 409A at any time within three years following the date of
termination of the Plan.
8.03Change in Control The Company may terminate the Plan within 30 days prior to
or twelve months following a Change in Control and distribute the vested
interests of the Participants within the twelve-month period following a
termination of the Plan. If the Plan is terminated and all of the Participant'
vested interests in the Plan are distributed in connection with a Change in
Control, all plans that are aggregated as a single plan with this Plan

 
20

--------------------------------------------------------------------------------

 

under Code Section 409A must be terminated and distributions under such plans
must be made within the same 12 month period. Solely for the purposes of this
Section 8.03, where the change in control event results from an asset purchase
transaction, the company with the discretion to liquidate and terminate the Plan
is the company that is primarily liable immediately after the transaction to pay
any deferred compensation under this Plan.
8.04Dissolution or Bankruptcy The Plan shall automatically terminate upon a
corporate dissolution or bankruptcy, provided that Participants' vested
interests are distributed and included in the gross income of the Participants
by the latest of (or, if earlier, the taxable year in which such vested interest
is actually or constructively received): (i) the Plan Year in which the Plan
terminates, (ii) the first Plan Year in which payment of the vested interests is
administratively practicable, or (iii) the calendar year in which the amount is
no longer subject to a substantial risk of forfeiture. A corporate dissolution
or bankruptcy will have occurred only if transaction qualifies as both a
liquidation or reorganization under 12 United States Code Section 1446(26) and
as a dissolution or bankruptcy under Section 409A of the Code and the regulation
promulgated thereunder.
8.05Assignment of Benefits No Participant or Beneficiary shall have the right to
assign, transfer, hypothecate, encumber or anticipate his interest in any
benefits under this Plan, nor shall the benefits under this Plan be subject to
any legal process to levy upon or attach the benefits for payment of any claim
against the Participant or his Beneficiary. In the event of any attempted
assignment or transfer, the Company shall have no further liability hereunder.
The foregoing notwithstanding, in accordance with procedures that are
established by the Retirement Committee (including procedures requiring prompt
notification of the affected Participant and each alternate payee of the receipt
by the Plan or the Company of a domestic relations order and its procedures for
determining the qualified status of such order) and subject to Code Section
409A, a judicial order for purposes of enforcing family support obligations or
pertaining to domestic relations (which orders do not alter the amount, timing
or form of benefit other than to have it commence at the earliest permissible
date) shall be honored by the Plan and the Company if the Retirement Committee
or its designee determines that such order would constitute a qualified domestic
relations order (within the meaning of Code Section 414(p)(1)(B)) if the Plan
were a qualified retirement plan under Code Section 401(a).
8.06Facility of Payment If the Company finds that any person to whom any amount
is or was payable under the Plan is unable to care for his affairs because of
illness or accident, or is a minor, or has died, then any

 
21

--------------------------------------------------------------------------------

 

payment, or any part thereof, due to such person or his estate (unless a prior
claim has been made by a duly appointed legal representative), may, if the
Company is so inclined, be paid to such person's spouse, child, or other
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Company to be a proper recipient on behalf of such
person otherwise entitled to payment. Any such payment shall be in complete
discharge of the liability of the Plan and the Company.
8.07Disposition of Unclaimed Payments Each Participant must file with the
Company from time to time in writing his post office address and each change of
post office address. The communication, statement or notice addressed to a
Participant at the last post office address filed with the Company, or if no
address is filed with the Company, then at the last post office address as shown
on the Company records, will be binding upon Participant and his Beneficiaries
for all purposes of the Plan. The Company shall not be required to search for or
locate a Participant or his Beneficiary.
8.08Taxes The Company shall deduct from all payments or deferrals made hereunder
all applicable federal or state taxes required by law to be withheld from such
payments.
8.09Independence of Benefits The benefits payable under this Plan shall be
independent of, and in addition to, any other benefits provided by the Company
and shall not be deemed salary or other remuneration by the Company for the
purpose of computing benefits to which any Participant may be entitled under any
other plan or arrangement of the Company.
8.10Governing Law This Plan is intended to constitute an unfunded Plan for a
select group of employees and rights thereunder shall be construed according to
the laws of the State of California, without giving effect to the choice of law
principles thereof, and the laws of the United States, as applicable. The Plan
shall be construed in a manner that is consistent and compliant with Section
409A of the Code, and any regulations promulgated thereunder. Any provision that
is noncompliant with Section 409A of the Code is void or deemed amended to
comply with Section 409A of the Code. The Company does not guarantee or warrant
the tax consequences of the Plan, and the Participants shall in all cases be
liable for any taxes due with respect to the Plan.
8.11Form of Communication Any election, application, claim, notice, designation,
request, instruction or other communication required or permitted to be made by
a Participant, Beneficiary or other person to the Company or the Retirement
Committee shall be made in writing and in such form as the Company shall
prescribe.

 
22

--------------------------------------------------------------------------------

 

Such communication shall be mailed by first class mail, postage pre-paid, or
delivered to such location as the Company shall specify and shall be deemed to
have been given and delivered only upon receipt thereof at such location.
8.12Severability The invalidity of any portion of this Plan shall not invalidate
the remainder thereof, and said remainder shall continue in full force and
effect.
8.13Binding Agreement The Plan shall be binding upon and inure to the benefit of
the Company and its successors and assigns and the Participants and their
Beneficiaries. The Plan shall also be binding upon and inure to the benefit of
any successor organization succeeding to substantially all of the assets and
business of the Company, but nothing in the Plan shall preclude the Company from
merging or consolidating into or with, or transferring all or substantially all
of its assets to, another organization which assumes the Plan and all
obligations of the Company thereunder.
Except as provided in Sections 8.02, 8.03, and 8.04, the Company agrees that it
will make appropriate provision for the preservation of the Participants' rights
under the Plan in any agreement or plan which it may enter into to effect any
merger, consolidation, reorganization, or transfer of assets. Upon such a
merger, consolidation, reorganization, or transfer of assets and assumption of
the Plan obligations of the Company, the term “Company” shall refer to such
other organization and the Plan shall continue in full force and effect.
8.14Gender; Singular and Plural As used in the Plan, the masculine gender shall
be deemed to refer to the feminine, and the singular person shall be deemed to
refer to the plural, wherever appropriate.
8.15Captions The captions preceding the sections of the Plan have been inserted
solely as a matter of convenience and shall not in any manner define or limit
the scope or intent of any provisions of the Plan.
8.16Responsibility and Indemnification of Retirement Committee Members No
Retirement Committee member shall be personally liable by reason of any
instrument executed by him or on his behalf, or action taken by him, in his
capacity as a Retirement Committee member acting in good faith and exercising
reasonable care, nor for any mistake of judgment made in good faith. Retirement
Committee members may be entitled to indemnification for certain costs, expenses
and liabilities pursuant to the Federal Home Loan Bank of San Francisco Policy
Regarding Indemnification of Directors, Officers and Employees Acting in
Connection with Certain Employee Benefit Plans, as such Policy may be amended
from time to time.

 
23

--------------------------------------------------------------------------------

 

This amended and restated Federal Home Loan Bank of San Francisco Deferred
Compensation Plan effective as of January 1, 2009 is executed this 30th day of
December 2008.
 
 
 
 
FEDERAL HOME LOAN BANK OF
SAN FRANCISCO
 
 
 
 
 
 
 
 
ATTEST:
 
 
 
 
 
By:
/S/ DEAN SCHULTZ
 
 
 
 
Secretary
 
 
President and Chief Executive Officer
 
 
 
 
 
 
By:
/S/ GREGORY P. FONTENOT
 
 
 
 
 
 
 
Senior Vice President and Director of Human Resources

 

 
24

--------------------------------------------------------------------------------

 

RESOLUTION OF THE
FEDERAL HOME LOAN BANK OF SAN FRANCISCO
RETIREMENT COMMITTEE
DEFERRED COMPENSATION PLAN
WHEREAS, the Federal Home Loan Bank of San Francisco (the “Bank”) maintains the
Federal Home Loan Bank of San Francisco Deferred Compensation Plan, as amended
and restated effective January 1, 2009 (the “DCP”);
WHEREAS, the Bank wishes to amend the DCP to specifically incorporate the plan
aggregation rules under Internal Revenue Code (“Code”) Section 409A (which have
been set forth in the plan summaries and election forms since 2008),
specifically reference the permitted grace periods for the timing of payments
under Code Section 409A, revise the savings clause to reflect the additional
guidance issued from the IRS and make other technical corrections to the Plan;
and
WHEREAS, under the terms of the DCP, the Retirement Committee has the authority
to adopt amendments to the DCP provided any such amendments do not have a
material affect on the then currently estimated cost to the Bank to maintain the
DCP, and the changes described above are necessary and appropriate to facilitate
the administration and interpretation of the DCP and do not materially affect
the cost of the DCP.
NOW, THEREFORE, BE IT RESOLVED, that the Bank hereby amends the DCP effective
November 22, 2010, as follows:
1.    
Section 1.28 of the DCP is amended by adding the words, “equal to or”
immediately before the words “less than twenty percent.”

2.    
Section 3.02 of the DCP is amended by replacing the language “in accordance with
the Act” at the end thereof with the following language:

“provided that the Participant performs services continuously from the later of
the beginning of the performance period or the date the performance criteria are
established through the date the election to defer such Performance-Based
Compensation is made and provided that in no event can such an election be made
after the date such Performance-Based Compensation has become readily
ascertainable.”
2.    Section 6.04 of the DCP is amended by replacing the phrase “Separation
from Service” with the phrase “Termination of Employment.”
3.    Section 6.07 is amended by deleting the phrase “or Normal.”
4.    Section 8.03 of the DCP is amended to delete the last sentence of the
section in its entirety.
5.    Section 8.10 of the DCP is amended by replacing the second sentence
thereof with language to read as follows:
“The Plan is intended to comply with Code Section 409A. Notwithstanding any
provision to the contrary, the Plan shall be interpreted as necessary to comply
with Code Section 409A and any regulations promulgated thereunder. Any benefit,
payment or other right provided by the Plan shall be provided or made in a
manner that complies with the applicable requirements of Code Section 409A and
any regulations promulgated thereunder. Any provision of the Plan that cannot be
interpreted or applied in a manner consistent with Code Section 409A is deemed
amended to comply with Code Section 409A or, if such amendment is not possible,
is void. The Plan specifically incorporates the plan aggregation rules under

 
Exhibit B

--------------------------------------------------------------------------------

 

Treasury Regulations § 1.409A-1(c)(2) and any payment periods permitted after a
payment event or time under Treasury Regulation § 1.409A-3.”    
RESOLVED FURTHER, that the officers of the Bank, jointly and severally, and
their delegates, be, and they hereby are, authorized and directed to prepare,
execute, certify, and deliver such notices, agreements, amendments, and other
documents and instruments, and to take any and all such action and do all other
things deemed by any such member or delegate to be necessary or appropriate to
give effect to the purpose and intent of the foregoing resolutions.
 
RESOLVED FURTHER, that all actions previously taken by the officers of the Bank
(and any persons authorized by any one of them) for and on behalf of the Bank,
in connection with the matters described above, are ratified and affirmed.
 
 
 
Adopted by the Federal Home Loan Bank of San Francisco
Retirement Committee on November 22, 2010
 
 
 
/S/ GREGORY P. FONTENOT
 
Gregory P. Fontenot
Senior Vice President and Director of Human Resources
 
 

 

 
2